                                    Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 1 of 19 Page ID #:1


                                      KAZEROUNI LAW GROUP, APC
                                1
                                      Abbas Kazerounian, Esq. (SBN: 249203)
                                2     ak@kazlg.com
                                      245 Fischer Avenue, Unit D1
                                3
                                      Costa Mesa, CA 92626
                                4     Telephone: (800) 400-6808
                                      Facsimile: (800) 520-5523
                                5
                                6     KAZEROUNI LAW GROUP, APC
                                      Ryan L. McBride, Esq. (SBN: 297557)
                                7
                                      ryan@kazlg.com
                                8     2633 E. Indian School Road, Suite 460
                                      Phoenix, AZ 85016
                                9
                                      Telephone: (800) 400-6808
                               10     Facsimile: (800) 520-5523
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                      Attorneys for Plaintiff
    COSTA MESA, CA 92626




                               12
                                                             UNITED STATES DISTRICT COURT
                               13                           CENTRAL DISTRICT OF CALIFORNIA
                               14                                 SOUTHERN DIVISION

                               15     RAMONA BROWN, Individually               Case No.: 8:20-cv-00305
                               16     and On Behalf of All Others
                                      Similarly Situated,                      CLASS ACTION COMPLAINT FOR
                               17                                              VIOLATIONS OF THE
                                                                               TELEPHONE CONSUMER
                               18
                                                      Plaintiff,               PROTECTION ACT, 47 U.S.C. §227
                               19                                              et seq.
                               20
                                                               v.
                               21                                              [JURY TRIAL DEMANDED]

                               22
                                      DENEFITS, LLC,
                               23
                               24
                                                      Defendant.
                               25
                               26
                               27
                               28
                                             Case #                                          Brown v. Denefits, LLC
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 2 of 19 Page ID #:2


                                                                   NATURE OF THE ACTION
                                 1
                                       1.   This is a putative class action pursuant to the Telephone Consumer Protection
                                 2
                                            Act, 47 U.S.C. § 227 et seq., (the “TCPA”).
                                 3
                                       2.   Defendant Denefits, LLC (“Defendant”) is a finance company. To collect on
                                 4
                                            debt owed to it, Defendant engages in debt collection through unwanted text
                                 5
                                            messaging and phone calls, harming thousands of consumers in the process.
                                 6
                                       3.   Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal
                                 7
                                            conduct, which has resulted in the invasion of privacy, harassment,
                                 8
                                            aggravation, and disruption of the daily life of thousands of individuals.
                                 9
                                10          Plaintiff also seeks statutory damages on behalf of herself and members of the

                                11          class, and any other available legal or equitable remedies.

                                12                                 JURISDICTION AND VENUE

                                13     4.   Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                            a federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2)
     COSTA MESA, CA 92626




                                14
                                15          because Plaintiff alleges a national class, which will result in at least one class

                                16          member belonging to a different state than that of Defendant. Plaintiff seeks

                                17          up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call

                                18          in violation of the TCPA, which, when aggregated among a proposed class

                                19          numbering in the tens of thousands, or more, exceeds the $5,000,000.00 (five-

                                20          million dollars) threshold for federal court jurisdiction under the Class Action

                                21          Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction

                                22          and CAFA jurisdiction are present.

                                23     5.   Jurisdiction is also proper because there is a federal question as Plaintiff

                                24          alleges violations of a federal law, the Telephone Consumer Protection Act 47

                                25          U.S.C. § 227 et seq.

                                26     6.   Venue is proper in the United States District Court for the Central District of

                                27          California pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is

                                28          deemed to reside in any judicial district in which it is subject to the court’s
                                                                              2 of 19
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 3 of 19 Page ID #:3


                                            personal jurisdiction, and because Defendant resides within this district
                                 1
                                            thereby establishing sufficient contacts to subject it to personal jurisdiction.
                                 2
                                            Further, on information and belief, Defendant has sent the same text messages
                                 3
                                            complained of by Plaintiff to other individuals within this judicial district,
                                 4
                                            such that some of Defendant’s acts in making such calls have occurred within
                                 5
                                            this district, subjecting Defendant to jurisdiction in the State of California.
                                 6
                                 7                                           PARTIES
                                 8     7.   Plaintiff is a natural person residing in the State of South Carolina.
                                 9     8.   Upon information and belief, Defendant is a limited liability company located
                                10          in the County of Orange, State of California, that is organized and exists under
                                11          the laws of the State of California.
                                12                                          THE TCPA
                                13
KAZEROUNI LAW GROUP, APC




                                       9.   The TCPA prohibits: (1) any person from calling a cellular telephone number;
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          (2) using an automatic telephone dialing system; (3) without the recipient’s
                                15          prior express consent. 47 U.S.C. § 227(b)(1)(A).
                                16     10. The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
                                17          “equipment that has the capacity - (A) to store or produce telephone numbers
                                18          to be called, using a random or sequential number generator; and (B) to dial
                                19          such numbers.” 47 U.S.C. § 227(a)(1).
                                20     11. In an action under the TCPA, a plaintiff must only show that the defendant
                                21          “called a number assigned to a cellular telephone service using an automatic
                                22          dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857
                                23          F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir.
                                24          2014).
                                25     12. The Federal Communications Commission (“FCC”) is empowered to issue
                                26          rules and regulations implementing the TCPA.            According to the FCC’s
                                27          findings, calls in violation of the TCPA are prohibited because, as Congress
                                28          found, automated or prerecorded telephone calls are a greater nuisance and
                                                                              3 of 19
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 4 of 19 Page ID #:4


                                           invasion of privacy than live solicitation calls, and such calls can be costly and
                                 1
                                           inconvenient. The FCC also recognized that wireless customers are charged
                                 2
                                           for incoming calls whether they pay in advance or after the minutes are used.
                                 3
                                           Rules and Regulations Implementing the Telephone Consumer Protection Act
                                 4
                                           of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
                                 5
                                           (2003).
                                 6
                                       13. If a call is not deemed telemarketing, a defendant must nevertheless
                                 7
                                           demonstrate that it obtained the plaintiff’s prior express consent. See In the
                                 8
                                           Matter of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of
                                 9
                                10         1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-

                                11         telemarketing and non-advertising calls”).
                                       14. Further, the FCC has issued rulings and clarified that consumers are entitled to
                                12
                                13         the same consent-based protections for text messages as they are for calls to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                           wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
     COSTA MESA, CA 92626




                                14
                                15         (9th Cir. 2009) (The FCC has determined that a text message falls within the

                                16         meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality

                                17         Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears

                                18         the burden of showing that it obtained Plaintiff's prior express consent before

                                19         sending him the text message). (emphasis added).

                                20     15. As recently held by the United States Court of Appeals for the Ninth Circuit:
                                21         “Unsolicited telemarketing phone calls or text messages, by their nature,
                                22         invade the privacy and disturb the solitude of their recipients. A plaintiff
                                23         alleging a violation under the TCPA ‘need not allege any additional harm
                                24         beyond the one Congress has identified.’” Van Patten v. Vertical Fitness
                                25         Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4,
                                26         2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis
                                27         original)).
                                28
                                                                             4 of 19
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 5 of 19 Page ID #:5


                                                                    FACTUAL ALLEGATIONS
                                 1
                                       16. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                 2
                                           of this Complaint as though fully stated herein.
                                 3
                                       17. In or around 2018, after seeing promotional materials and advertisements by
                                 4
                                           Amnesty Health Group, LLC (“Amnesty”) claiming to “reverse chronic
                                 5
                                           disease” and making other health claims online and in seminars it holds at
                                 6
                                           hotels, Plaintiff, who suffers from Type 2 diabetes, enrolled in Amnesty’s
                                 7
                                           diabetes reversal program.
                                 8
                                       18. Under an agreement between Amnesty and Denefits, LLC, Amnesty turned
                                 9
                                10         Plaintiff over to “finance” her payment of its approximately $4,000.00

                                11         program at an interest rate exceeding 18%

                                12     19. Upon information and belief, Defendant, has not filed a maximum rate

                                13         schedule with the South Carolina Consumer Affairs allowing charges above
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                           18%, and all such contracts made are unlawful.
     COSTA MESA, CA 92626




                                14
                                15     20. At all times herein mentioned, Defendant attempted to finance and collect the

                                16         debt owed to Amnesty from Plaintiff.

                                17     21. After beginning the “reversal” program Plaintiff learned that, contrary to

                                18         Amnesty’s representations, she would not be examined by a medical doctor,

                                19         and that the program largely consisted of her being advised to take the

                                20         supplements that Amnesty sold.

                                21     22. Plaintiff followed Amnesty’s instructions for three months.

                                22     23. During these three months, Plaintiff’s diabetes got worse.

                                23     24. After researching Amnesty’s supplements more, Plaintiff learned that they

                                24         were not proprietary and were available online for a fraction of the cost.

                                25     25. In or around October of 2018 with her health worsening, no meaningful

                                26         medical supervision over her treatment, and feeling betrayed by those who

                                27         Plaintiff had been encouraged to trust, Plaintiff advised Defendant she could

                                28         not continue the program.
                                                                             5 of 19
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 6 of 19 Page ID #:6


                                       26. Defendant told Plaintiff that (despite her worsening health) she could not
                                 1
                                           cancel her program and/or remained liable for payment.
                                 2
                                       27. Thereafter, Defendant dunned Plaintiff repeatedly for payment through
                                 3
                                           telephone calls, voicemails, and texts.
                                 4
                                       28. In or around November of 2018, Plaintiff advised Defendant she disputed
                                 5
                                           liability for payment, and requested that Defendant cease contacting her on her
                                 6
                                           cellular phone or otherwise.
                                 7
                                       29. Plaintiff also repeatedly asked Defendant to see a bill, so she could at least
                                 8
                                           determine if the products and services Defendant claimed she owed had been
                                 9
                                10         rendered.

                                11     30. She received no bill from Defendant (and to date, never has).

                                12     31. Instead, despite Plaintiff’s revocation of consent to be called, from November

                                13         of 2018, Defendant called and texted Plaintiff numerous times using an
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                           Automated Telephone Dialing System.
     COSTA MESA, CA 92626




                                14
                                15     32. Plaintiff received texts from Defendant attempting to collect a debt from

                                16         Plaintiff including but not limited to the following dates and times: February

                                17         14, 2019, February 26, 2019 at 1:36pm; February 27, 2019 at 12:19pm;

                                18         February 28, 2019 at 1:25pm; March 12, 2019 at 1:38pm, March 27, 2019;

                                19         April 8, 2019 at 6:44pm; July 9, 2019 at 6:36pm; July 24, 2019 at 5:35pm.

                                20     33. These text messages placed to Plaintiff’s cellular telephone were placed via an
                                21         “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
                                22         227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
                                23     34. The telephone number that Defendant, or their agent texted was assigned to a
                                24         cellular telephone service for which Plaintiff incurs a charge for incoming
                                25         texts pursuant to 47 U.S.C. § 227 (b)(1).
                                26     35. These text messages constituted texts that were not for emergency purposes as
                                27         defined by 47 U.S.C. § 227 (b)(1)(A)(i).
                                28
                                                                             6 of 19
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 7 of 19 Page ID #:7



                                 1     36. The impersonal and uniform text messages led Plaintiff to believe they were
                                 2         sent using an ATDS.
                                 3     37. Specifically, the text messages on February 14, 2019, March 12, 2019, and
                                 4         March 27, 2019 all had the same language as follows:
                                 5
                                                      Hi Ramona, This is another reminder towards the
                                 6
                                                      overdue payment on your account in the amount of
                                 7                    $114.35. This pertains to you treatment financed with
                                                      Amnesty Health Group. You are also liable to pay extra
                                 8
                                                      $25.00 as a late fee. We would appreciate your payment
                                 9                    to clear the overdue account today.
                                10
                                       38. When Plaintiff requested these calls to her stop in or around November 2018,
                                11
                                           Defendant refused, stating she would have to call Amnesty.
                                12
                                       39. However, when Plaintiff contacted Amnesty, it attempted to refer her back to
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                           Defendant and told her it could not help her.
     COSTA MESA, CA 92626




                                14
                                       40. Defendant continued to text and call Plaintiff after Plaintiff told Defendant to
                                15
                                           stop calling and texting.
                                16
                                       41. Specifically, Defendant responded to Plaintiff’s request to stop calling and
                                17
                                           texting her with the following message:
                                18
                                                      If you like to stop collection calls then please clear your
                                19                    outstanding due or Call practice and get the contract in
                                20                    your name cancelled, there is no other way around, until
                                                      Due is cleared ot [sic] contract is cancelled Colletion
                                21                    [sic] efforts will continue
                                22
                                       42. It is clear by Defendant’s message to Plaintiff that Defendant intended on
                                23
                                           continuing calling and texting Plaintiff even after Plaintiff had revoked
                                24
                                           consent.
                                25
                                       43. The text messages from Defendant originated from multiple telephone
                                26
                                           numbers including, but not limited to: 646-650-2729, 949-367-1018, 646-776-
                                27
                                28
                                                                                7 of 19
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 8 of 19 Page ID #:8


                                           1379, 480-939-3316, numbers which upon information and belief are owned
                                 1
                                           and operated by Defendant.
                                 2
                                       44. Defendant’s unsolicited text messages caused Plaintiff actual harm, including
                                 3
                                           invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
                                 4
                                           trespass, and conversion.     Defendant’s text messages also inconvenienced
                                 5
                                           Plaintiff and caused disruption to his daily life.
                                 6
                                       45. Defendant’s unsolicited text messages caused Plaintiff actual harm.
                                 7
                                           Specifically, Plaintiff estimates that he spent approximately ten minutes
                                 8
                                           investigating the unwanted text messages including how they obtained his
                                 9
                                10         number and who the Defendant was.

                                11     46. Furthermore, Defendant’s text messages took up memory on Plaintiff’s

                                12         cellular phone. The cumulative effect of unsolicited text messages like

                                13         Defendant’s poses a real risk of ultimately rendering the phone unusable for
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                           text messaging purposes as a result of the phone’s memory being taken up. See
     COSTA MESA, CA 92626




                                14
                                15         https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding

                                16         that text message solicitations like the ones sent by Defendant present a “triple

                                17         threat” of identity theft, unwanted cell phone charges, and slower cell phone

                                18         performance).

                                19     47. Defendant’s text messages also can slow cell phone performance by taking up

                                20         space on the recipient phone’s memory. See

                                21         https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding

                                22         that spam text messages can slow cell phone performance by taking up phone

                                23         memory space).

                                24     48. As a direct and proximate result, nearly one year after being made sicker by

                                25         Amnesty’s treatment, one year after asking for a bill she has yet to receive,

                                26         and requesting that calls and texts cease, Plaintiff continues to get calls, texts

                                27         and e-mails multiple times each week from Defendant.

                                28
                                                                              8 of 19
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 9 of 19 Page ID #:9


                                       49. As of the date of this complaint, Plaintiff’s blood sugars have yet to return to
                                 1
                                           their pre “reversal treatment” levels, due at least in part to the extreme stress
                                 2
                                           caused by Defendant’s relentless attempts at collection has caused.
                                 3
                                       50. As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has
                                 4
                                           been damaged.
                                 5
                                 6                                    CLASS ALLEGATIONS
                                 7
                                       51. Plaintiff brings this action individually and on behalf of all others similarly
                                 8
                                           situated, as a member the three proposed classes (hereafter, jointly, “The
                                 9
                                           Classes”).
                                10
                                11     52. The class concerning the ATDS Call claim for no prior express telephone call

                                12         consent (hereafter “The ATDS Call Class”) is defined as follows:

                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                    All persons within the United States who received any
     COSTA MESA, CA 92626




                                14
                                                    telephone calls from Defendant to said person’s cellular
                                15                  telephone made through the use of any automatic
                                16                  telephone dialing system or an artificial or prerecorded
                                                    voice and such person had not previously consented to
                                17                  receiving such calls within the four years prior to the
                                18                  filing of this Complaint

                                19
                                       53. The class concerning the ATDS Call claim for revocation of telephone call
                                20
                                           consent, to the extent prior consent existed (hereafter “The ATDS Call
                                21
                                           Revocation Class”) is defined as follows:
                                22
                                23
                                                    All persons within the United States who received any
                                24                  telephone calls from Defendant to said person’s cellular
                                25                  telephone made through the use of any automatic
                                                    telephone dialing system or an artificial or prerecorded
                                26                  voice and such person had revoked any prior express
                                27                  consent to receive such calls prior to the calls within the
                                                    four years prior to the filing of this Complaint.
                                28
                                                                              9 of 19
                                                                     CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 10 of 19 Page ID #:10


                                     54. The class concerning the ATDS Text claim for no prior express text message
                                 1
                                         consent (hereafter “The ATDS Text Class”) is defined as follows:
                                 2
                                                 All persons within the United States who received any
                                 3
                                                 unsolicited text messages from Defendant which text
                                 4               message was not made for emergency purposes or with the
                                                 recipient’s prior express consent within the four years
                                 5
                                                 prior to the filing of this Complaint.
                                 6
                                 7   55. The class concerning the ATDS Text claim for revocation of text message
                                 8       consent, to the extent prior consent existed (hereafter “The ATDS Text
                                 9       Revocation Class”) is defined as follows:
                                10               All persons within the United States who received any
                                11               text messages from Defendant to said person’s cellular
                                                 telephone made through the use of any automatic
                                12               telephone dialing system or an artificial or prerecorded
                                13               voice and such person had revoked any prior express
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                 consent to receive such text messages prior to the text
     COSTA MESA, CA 92626




                                14               messages within the four years prior to the filing of this
                                15               Complaint

                                16   56. Plaintiff represents, and is a member of, The ATDS Call Class, consisting of
                                17       all persons within the United States who received any telephone calls from
                                18       Defendant to said person’s cellular telephone made through the use of any
                                19       automatic telephone dialing system or an artificial or prerecorded voice and
                                20       such person had not previously not provided their cellular telephone number to
                                21       Defendant within the four years prior to the filing of this Complaint.
                                22   57. Plaintiff represents, and is a member of, The ATDS Call Revocation Class,
                                23       consisting of all persons within the United States who received any telephone
                                24       calls from Defendant to said person’s cellular telephone made through the use
                                25       of any automatic telephone dialing system or an artificial or prerecorded voice
                                26       and such person had revoked any prior express consent to receive such calls
                                27       prior to the calls within the four years prior to the filing of this Complaint.
                                28
                                                                            10 of 19
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 11 of 19 Page ID #:11


                                     58. Plaintiff represents, and is a member of, The ATDS Text Class, consisting of
                                 1
                                         all persons within the United States who received any telephone calls from
                                 2
                                         Defendant to said person’s cellular telephone made through the use of any
                                 3
                                         automatic telephone dialing system or an artificial or prerecorded voice and
                                 4
                                         such person had not previously not provided their cellular telephone number to
                                 5
                                         Defendant within the four years prior to the filing of this Complaint.
                                 6
                                     59. Plaintiff represents, and is a member of, The ATDS Text Revocation Class,
                                 7
                                         consisting of all persons within the United States who received any text
                                 8
                                         messages from Defendant to said person’s cellular telephone made through the
                                 9
                                10       use of any automatic telephone dialing system or an artificial or prerecorded

                                11       voice and such person had revoked any prior express consent to receive such

                                12       text messages prior to the text messages within the four years prior to the

                                13       filing of this Complaint.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                     60. Defendant, its employees and agents are excluded from The Classes. Plaintiff
     COSTA MESA, CA 92626




                                14
                                15       does not know the number of members in The Classes, but believes the Class

                                16       members number in the thousands, if not more. Thus, this matter should be

                                17       certified as a Class Action to assist in the expeditious litigation of the matter.

                                18   61. The Classes are so numerous that the individual joinder of all of its members

                                19       is impractical. While the exact number and identities of The Class members

                                20       are unknown to Plaintiff at this time and can only be ascertained through

                                21       appropriate discovery, Plaintiff is informed and believes and thereon alleges

                                22       that The Classes includes thousands of members. Plaintiff alleges that The

                                23       Class members may be ascertained by the records maintained by Defendant.

                                24   62. Plaintiff and members of The ATDS Call Class, The ATDS Call Revocation

                                25       Class were harmed by the acts of Defendant in at least the following ways:

                                26       Defendant illegally contacted Plaintiff and ATDS Call Class and ATDS Call

                                27       Revocation Class members via their cellular telephones thereby causing

                                28       Plaintiff and ATDS Call Class and ATDS Call Revocation Class members to
                                                                              11 of 19
                                                                     CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 12 of 19 Page ID #:12


                                         incur certain charges or reduced telephone time for which Plaintiff and ATDS
                                 1
                                         Call Class and ATDS Call Revocation Class members had previously paid by
                                 2
                                         having to retrieve or administer messages left by Defendant during those
                                 3
                                         illegal calls, and invading the privacy of said Plaintiff and ATDS Call Class
                                 4
                                         and ATDS Call Revocation Class members.
                                 5
                                     63. Plaintiff and members of the ATDS Text Class and ATDS Text Revocation
                                 6
                                         Class were harmed by the acts of Defendant in at least the following ways:
                                 7
                                         Defendant, either directly or through their agents, illegally contacted Plaintiff
                                 8
                                         and the ATDS Text Class and ATDS Text Revocation Class members via their
                                 9
                                10       cellular telephones by using text messages, thereby causing Plaintiff and the

                                11       ATDS Text Class and ATDS Text Revocation Class members to incur certain

                                12       cellular telephone charges or reduce cellular telephone time for which Plaintiff

                                13       and the ATDS Text Class and ATDS Text Revocation Class members
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                         previously paid, and invading the privacy of said Plaintiff and the ATDS Text
     COSTA MESA, CA 92626




                                14
                                15       Class and ATDS Text Revocation Class members. Plaintiff and the ATDS

                                16       Text Class and ATDS Text Revocation Class members were damaged thereby.

                                17   64. Common questions of fact and law exist as to all members of The ATDS Call

                                18       Class which predominate over any questions affecting only individual

                                19       members of The ATDS Call Class. These common legal and factual

                                20       questions, which do not vary between ATDS Call Class members, and which

                                21       may be determined without reference to the individual circumstances of any

                                22       ATDS Call Class members, include, but are not limited to, the following:

                                23               a. Whether, within the four years prior to the filing of this Complaint,
                                24                   Defendant made any call (other than a call made for emergency
                                25                   purposes or made with the prior express consent of the called
                                26                   party) to a ATDS Call Class member using any automatic
                                27                   telephone dialing system or any artificial or prerecorded voice to

                                28                   any telephone number assigned to a cellular telephone service;
                                                                           12 of 19
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 13 of 19 Page ID #:13



                                 1               b. Whether Plaintiff and the ATDS Call Class members were
                                 2                   damaged thereby, and the extent of damages for such violation;

                                 3                   and

                                 4               c. Whether Defendant should be enjoined from engaging in such
                                                     conduct in the future.
                                 5
                                     65. As a person that received numerous calls from Defendant using an automatic
                                 6
                                         telephone dialing system or an artificial or prerecorded voice, without
                                 7
                                         Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
                                 8
                                         The ATDS Call Class.
                                 9
                                     66. Common questions of fact and law exist as to all members of The ATDS Call
                                10
                                         Revocation Class which predominate over any questions affecting only
                                11
                                         individual members of The ATDS Call Revocation Class. These common
                                12       legal and factual questions, which do not vary between ATDS Call Revocation
                                13
KAZEROUNI LAW GROUP, APC




                                         Class members, and which may be determined without reference to the
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14       individual circumstances of any ATDS Call Revocation Class members,
                                15       include, but are not limited to, the following:
                                16               a. Whether, within the four years prior to the filing of this Complaint,
                                17                   Defendant made any call (other than a call made for emergency
                                18                   purposes or made with the prior express consent of the called
                                19                   party) to an ATDS Call Revocation Class member, who had
                                20                   revoked any prior express consent to be called using an ATDS,
                                21                   using any automatic telephone dialing system or any artificial or

                                22                   prerecorded voice to any telephone number assigned to a cellular
                                                     telephone service;
                                23
                                                 b. Whether Plaintiff and the ATDS Call Revocation Class members
                                24
                                                     were damaged thereby, and the extent of damages for such
                                25
                                                     violation; and
                                26
                                                 c. Whether Defendant should be enjoined from engaging in such
                                27
                                                     conduct in the future.
                                28
                                                                           13 of 19
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 14 of 19 Page ID #:14



                                 1   67. As a person that received numerous calls from Defendant using an automatic
                                 2       telephone dialing system or an artificial or prerecorded voice, after Plaintiff

                                 3       had revoked any prior express consent, Plaintiff is asserting claims that are

                                 4       typical of The ATDS Call Revocation Class.
                                     68. Common questions of fact and law exist as to all members of The ATDS Text
                                 5
                                         Class which predominate over any questions affecting only individual
                                 6
                                         members of The ATDS Text Class.              These common legal and factual
                                 7
                                         questions, which do not vary between ATDS Text Class members, and which
                                 8
                                         may be determined without reference to the individual circumstances of any
                                 9
                                         ATDS Text Class members, include, but are not limited to, the following:
                                10
                                                 a. Whether, within the four years prior to the filing of this Complaint,
                                11
                                                     Defendant or its agents sent any text messages to the ATDS Text
                                12                   Class (other than a message made for emergency purposes or made
                                13
KAZEROUNI LAW GROUP, APC




                                                     with the prior express consent of the called party) to a ATDS Text
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                   Class member using any automatic dialing system to any telephone
                                15                   number assigned to a cellular phone service;
                                16               b. Whether Plaintiff and the ATDS Text Class members were
                                17                   damaged thereby, and the extent of damages for such violation;
                                18                   and
                                19               c. Whether Defendant and their agents should be enjoined from
                                20                   engaging in such conduct in the future.
                                21   69. As a person that received at least one marketing and text message without

                                22       Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
                                         the ATDS Text Class.
                                23
                                     70. Common questions of fact and law exist as to all members of The ATDS Text
                                24
                                         Revocation Class which predominate over any questions affecting only
                                25
                                         individual members of The ATDS Text Revocation Class. These common
                                26
                                         legal and factual questions, which do not vary between ATDS Text
                                27
                                         Revocation Class members, and which may be determined without reference
                                28
                                                                           14 of 19
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 15 of 19 Page ID #:15



                                 1       to the individual circumstances of any ATDS Text Revocation Class members,
                                 2       include, but are not limited to, the following:

                                 3               a. Whether, within the four years prior to the filing of this Complaint,

                                 4                   Defendant sent any text messages (other than a call made for
                                                     emergency purposes or made with the prior express consent of the
                                 5
                                                     called party) to an ATDS Text Revocation Class member, who had
                                 6
                                                     revoked any prior express consent to be called using an ATDS,
                                 7
                                                     using any automatic telephone dialing system or any artificial or
                                 8
                                                     prerecorded voice to any telephone number assigned to a cellular
                                 9
                                                     telephone service;
                                10
                                                 b. Whether Plaintiff and the ATDS Text Revocation Class members
                                11
                                                     were damaged thereby, and the extent of damages for such
                                12                   violation; and
                                13
KAZEROUNI LAW GROUP, APC




                                                 c. Whether Defendant should be enjoined from engaging in such
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                   conduct in the future.
                                15   71. As a person that received numerous calls from Defendant using an automatic
                                16       telephone dialing system or an artificial or prerecorded voice, after Plaintiff
                                17       had revoked any prior express consent, Plaintiff is asserting claims that are
                                18       typical of The ATDS Text Revocation Class.
                                19   72. Plaintiff will fairly and adequately protect the interests of the members of The
                                20       Classes. Plaintiff has retained attorneys experienced in the prosecution of
                                21       class actions.

                                22   73. A class action is superior to other available methods of fair and efficient
                                         adjudication of this controversy, since individual litigation of the claims of all
                                23
                                         Classes members is impracticable. Even if every Class member could afford
                                24
                                         individual litigation, the court system could not.         It would be unduly
                                25
                                         burdensome to the courts in which individual litigation of numerous issues
                                26
                                         would proceed. Individualized litigation would also present the potential for
                                27
                                         varying, inconsistent, or contradictory judgments and would magnify the delay
                                28
                                                                           15 of 19
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 16 of 19 Page ID #:16



                                 1       and expense to all parties and to the court system resulting from multiple trials
                                 2       of the same complex factual issues. By contrast, the conduct of this action as

                                 3       a class action presents fewer management difficulties, conserves the resources

                                 4       of the parties and of the court system, and protects the rights of each Class
                                         member.
                                 5
                                     74. The prosecution of separate actions by individual Class members would create
                                 6
                                         a risk of adjudications with respect to them that would, as a practical matter,
                                 7
                                         be dispositive of the interests of the other Class members not parties to such
                                 8
                                         adjudications or that would substantially impair or impede the ability of such
                                 9
                                         non-party Class members to protect their interests.
                                10
                                     75. Defendant has acted or refused to act in respects generally applicable to The
                                11
                                         Classes, thereby making appropriate final and injunctive relief with regard to
                                12       the members of the Classes as a whole.
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                                       COUNT I
                                15                Negligent Violations of the TCPA, 47 U.S.C. § 227(b)
                                16                       (On Behalf of Plaintiff and the Classes)
                                17   76. Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
                                18       forth herein.
                                19   77. It is a violation of the TCPA to make “any call (other than a call made for
                                20       emergency purposes or made with the prior express consent of the called
                                21       party) using any automatic telephone dialing system … to any telephone
                                22       number assigned to a … cellular telephone service ….” 47 U.S.C. §
                                23       227(b)(1)(A)(iii).
                                24   78. Defendant – or third parties directed by Defendant – used equipment having
                                25       the capacity to dial numbers without human intervention to make non-
                                26       emergency telephone calls to the cellular telephones of Plaintiff and the other
                                27       members of the Class defined below.
                                28
                                                                           16 of 19
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 17 of 19 Page ID #:17


                                     79. These calls were made without regard to whether or not Defendant had first
                                 1
                                         obtained express permission from the called party to make such calls. In fact,
                                 2
                                         Defendant did not have prior express consent to call the cell phones of
                                 3
                                         Plaintiff and the other members of the putative Class when its calls were
                                 4
                                         made.
                                 5
                                     80. Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an
                                 6
                                         automatic telephone dialing system to make non-emergency telephone calls to
                                 7
                                         the cell phones of Plaintiff and the other members of the putative Class
                                 8
                                         without their prior express written consent.
                                 9
                                10   81. Defendant knew that it did not have prior express consent to make these calls,

                                11       and knew or should have known that it was using equipment that at constituted

                                12       an automatic telephone dialing system. The violations were therefore willful

                                13       or knowing.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                     82. As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
     COSTA MESA, CA 92626




                                14
                                15       Plaintiff and the other members of the putative Class were harmed and are

                                16       each entitled to a minimum of $500.00 in damages for each violation. Plaintiff

                                17       and the class are also entitled to an injunction against future calls. Id.

                                18                                        COUNT II

                                19        Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)

                                20                        (On Behalf of Plaintiff and the Classes)

                                21   83. Plaintiff re-alleges and incorporates the foregoing allegations as if fully set

                                22       forth herein.

                                23   84. At all times relevant, Defendant knew or should have known that its conduct

                                24       as alleged herein violated the TCPA.

                                25   85. Defendant knew that it did not have prior express consent to make these calls,

                                26       and knew or should have known that its conduct was a violation of the TCPA.

                                27   86. Because Defendant knew or should have known that Plaintiff and Class

                                28       Members had not given prior express consent to receive its autodialed calls,
                                                                            17 of 19
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 18 of 19 Page ID #:18


                                            the Court should treble the amount of statutory damages available to Plaintiff
                                 1
                                            and the other members of the putative Class pursuant to § 227(b)(3) of the
                                 2
                                            TCPA.
                                 3
                                     87. Furthermore, Defendant was aware that Plaintiff and the class revoked
                                 4
                                            consent.
                                 5
                                     88. As a result of Defendant’s violations, Plaintiff and the Class Members are
                                 6
                                            entitled to an award of $1,500.00 in statutory damages, for each and every
                                 7
                                            violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                 8
                                                                     PRAYER FOR RELIEF
                                 9
                                10              WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays
                                11   for the following relief:
                                12         a)      An order certifying this case as a class action on behalf of the Classes as
                                13
KAZEROUNI LAW GROUP, APC




                                     defined above, and appointing Plaintiff as the representative of the Classes and
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   counsel as Class Counsel;
                                15         b)      An award of actual and statutory damages;
                                16         c)      An order declaring that Defendant’s actions, as set out above, violate the
                                17   TCPA;
                                18         d)      A declaratory judgment that Defendant’s telephone calling equipment
                                19   constitutes an automatic telephone dialing system under the TCPA;
                                20         e)      An injunction requiring Defendant to cease all unsolicited text messaging
                                21   activity, and to otherwise protect the interests of the Classes;
                                22         f)      An injunction prohibiting Defendant from using, or contracting the use
                                23   of, an automatic telephone dialing system without obtaining, recipient’s consent to
                                24   receive calls made with such equipment; and
                                25         g)      Such further and other relief as the Court deems necessary.
                                26   ///
                                27   ///
                                28   ///
                                                                               18 of 19
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00305-DOC-JDE Document 1 Filed 02/14/20 Page 19 of 19 Page ID #:19


                                                                    JURY DEMAND
                                 1
                                           Plaintiff and Class Members hereby demand a trial by jury.
                                 2
                                 3
                                 4
                                 5   Dated: February 14, 2020                Respectfully submitted,
                                 6                                           KAZEROUNI LAW GROUP, APC
                                 7
                                                                             By: /s/ Ryan L. McBride
                                 8
                                                                                  RYAN L. MCBRIDE, ESQ.
                                 9                                                Attorneys for Plaintiff
                                10
                                11
                                12
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                          19 of 19
                                                                 CLASS ACTION COMPLAINT
